Citation Nr: 0813785	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to right foot disability.

3.  Entitlement to service connection for a bilateral hip 
disability as secondary to right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
veteran's claims for service connection for a right foot 
disability and for service connection for a right knee 
disability and bilateral hip disability, including as 
secondary to the right foot disability. 

The veteran and his wife testified before a Hearing Officer 
at the RO in January 2007 and before the undersigned Veterans 
Law Judge at a videoconference hearing in March 2008.  
Transcripts of both hearings have been associated with the 
claims file.  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for a right foot 
disability and for service connection for a right knee 
disability and a bilateral hip disability as secondary to the 
claimed right foot disability.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The veteran is seeking service connection for a right foot 
disability, in the form of a callus on the bottom of his 
foot, and for service connection for a right knee disability 
and a bilateral hip disability as secondary to the claimed 
right foot disability.  The veteran has specifically stated 
in his March 2008 hearing testimony that the right knee and 
bilateral hip disabilities are due solely to the claimed 
right foot disability and did not have their genesis during 
the veteran's service.  

A review of the claims file reflects that the veteran's 
service medical records are silent as to any complaints of or 
treatment for any problems with the veteran's right foot, his 
right knee, or his hips.  The Board notes that the veteran 
has stated that the family doctor who treated him immediately 
after his discharge from service is now deceased, and records 
from his practice are unavailable.  More recent post-service 
medical records document that the veteran was treated in 
December 1979 for a callus on the base of his foot, which was 
trimmed and treated with topical medication.  The veteran's 
medical records confirm that he has been treated 
intermittently for a callus on his right foot since that 
time.  He also had surgery in November 2005 to treat a bunion 
on his right great toe, records of which are present in the 
claims file.  The Board notes that those records do not make 
any mention of a callus or other disability on the bottom of 
the veteran's right foot.

The Board further notes that November 2005 records of the 
veteran's bunion surgery indicate that the veteran has 
undergone three hip replacement surgeries as well as two 
surgeries on his right knee.  Records of these surgeries, 
however, are not present in the claims file, nor are records 
of the veteran's prior surgery on his right great toe.  It 
does not appear to the Board that the RO has made any attempt 
to obtain these records.  Therefore, as the identified 
medical records may have a bearing on the veteran's claims of 
service connection for a right foot disability and for 
secondary service connection for right knee and bilateral hip 
disabilities, the agency of original jurisdiction (AOJ) must 
attempt to obtain the above-identified medical records, along 
with any other examination or treatment records identified by 
the veteran, and associate any records obtained with the 
claims file.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of Section 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to continued symptomatology. 
Savage v. Gober, 10 Vet. App. 488 (1997).

Under relevant VA regulations, action should be undertaken by 
way of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.

In that connection, the Board notes that the veteran is 
qualified, as a lay person, to report the presence of 
continuing symptoms such as a recurring callus on his foot.  
See Savage, 10 Vet. App. at 495.  However, he is not 
competent to render a medical opinion as to the etiology of 
any current disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, although the veteran's immediate post-service 
medical records are unavailable to confirm the treatment of a 
right foot disability, the veteran has testified that the 
callus on his right foot first manifested during service and 
has been present since that time.  As the veteran is 
competent to testify to the observable symptom of a callus on 
the bottom of his foot, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on this issue, and must therefore remand to afford 
the veteran an examination and medical nexus opinion 
regarding the etiology of any current diagnosis of callus on 
the veteran's foot.  See McLendon, 20 Vet. App. 79.  The 
examiner should include a well-reasoned medical opinion 
addressing the nature and etiology of any diagnosed right 
foot disability.  The examiner's opinion should be based upon 
both physical examination and consideration of the veteran's 
documented history and assertions through review of the 
claims file.  38 U.S.C.A. § 5103A (West 2002).  

The Board further notes that the veteran has claimed service 
connection for a right knee disability and for a bilateral 
hip disability only as secondary to his claimed right foot 
disability.  As discussed above, at the March 2008 hearing 
before the undersigned Veterans Law Judge, the veteran made 
clear that he was claiming entitlement to service connection 
for the claimed right knee and bilateral hip disabilities 
solely on a secondary basis to his claimed right foot 
disability.  Thus, because the evaluation of the veteran's 
claim for service connection for a right foot disability 
necessarily impacts the evaluation of his claims for 
secondary service connection for right knee and bilateral hip 
disabilities, the Board finds that the claim for service 
connection for a right foot disability is inextricably 
intertwined with the claims on appeal for secondary service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
resolution of the claim for service connection for a right 
foot disability could well impact the claims on appeal for 
secondary service connection, the issues should be considered 
together.  

Thus, the veteran should be scheduled for VA examinations of 
his right knee and bilateral hips.  The examiner should 
include a well-reasoned medical opinion addressing the nature 
and etiology of any diagnosed right knee or hip disability 
and should address specifically whether any such disability 
or disabilities were caused or aggravated by the veteran's 
right foot disability.  The examiner's opinion should be 
based upon both physical examination and consideration of the 
veteran's documented history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A.

The Board emphasizes to the veteran that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of his claims.  See 38 C.F.R. § 3.655(b) (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claims on appeal.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claims within the one-year 
period).  

2.  The AOJ should obtain any available 
medical records pertaining to the 
veteran's multiple right knee and hip 
surgeries and his previous surgery to 
treat the bunion on his right great toe  
The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) as 
regards requesting records.  Any other 
sources of treatment records identified 
by the veteran should also be contacted.  
All records and/or responses received 
should be associated with the claims 
file.

3.  After securing any additional 
records, the veteran should be scheduled 
for VA examination of his claimed 
disabilities.  The entire claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In arriving at an opinion as to 
the likelihood that a right foot 
disability began during active duty, the 
examiner should particularly address the 
veteran's statements that although he did 
not seek treatment at the time, he has 
suffered from a recurring callus on his 
right foot since his time in service.  
The examiner should also provide an 
opinion as to the medical probabilities 
that any right foot disability caused or 
made worse any right knee or hip 
disability.

All examination results, along with the 
complete rationale for any opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If a 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

